DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2018/0032200) in view of Sitarski (US 2012/0037485) and further in view of Maru et al. (US 2019/0302923)
Regarding claim 1:
Hong discloses:
A touch sensing device (e.g., abstract), comprising: 
a signal processor configured to convert the signal into a digital sensing signal (paragraph 51); 
a reference signal generator configured to update a reference signal based on the digital sensing signal (paragraph 79); and 
a signal detector configured to output a detection signal by detecting whether the touch has occurred through the touch member, based on the reference signal and the digital sensing signal (paragraphs 63-64), 
wherein the reference generator comprises a reference operator configured to obtain a reference delta value by reading a current reference signal and a current digital sensing signal, after initialization (paragraphs 63-64).
Hong does not disclose:
“an oscillation circuit comprising a sensing inductor disposed inside a touch member that is a part of a cover of an electronic device, the oscillation circuit being configured to generate an oscillation signal according to whether a touch has occurred through the touch member;”
where the signal is “an oscillation signal.”
Sitarski discloses: 
a sensing inductor disposed inside a touch member that is a part of a cover of an electronic device (paragraph 63).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hong the elements taught by Sitarski.
The rationale is as follows:
Hong and Sitarski are directed to the same field of art.
Sitarski discloses a capacitance sensor that is very similar to Hong’s, but then discloses it could be an inductive sensor instead. As taught by Sitarski the two sensors are used in the same environment, for the same purpose, and achieve, the same result. One of ordinary skill in the art could have substituted one for the other with predictable results.
Maru discloses:
an oscillation circuit comprising a sensing inductor disposed inside a touch member that is a part of a cover of an electronic device, the oscillation circuit being configured to generate an oscillation signal according to whether a touch has occurred through the touch member (Fig. 4A: 402).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hong in view of Sitarski the elements taught by Maru.
The rationale is as follows:
Hong, Sitarski, and Maru are directed to the same field of art.
Sitarski discloses a sensing inductor but only briefly and doesn’t show the circuit in detail. Maru provides the necessary detail for a sensing inductor to function. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Hong, etc., discloses:
wherein the oscillation circuit further comprises an inductor circuit including the sensing inductor, and having an inductance according to whether the touch has occurred through the touch member (Maru paragraph 35); 
a capacitor circuit including a capacitor connected to the sensing inductor, and having a capacitance according to whether the touch has occurred through the touch member (Maru paragraph 35); and 
an amplification circuit having a resonance frequency determined by the inductor circuit and the capacitor circuit, and configured to generate an oscillation signal according to whether the touch has occurred through the touch member (Maru paragraph 35).
Regarding claim 10:
Hong, etc., discloses:
An electronic device, comprising: 
a cover disposed on an outside of the electronic device (Maru paragraph 20); 
a touch switch unit comprising a touch member that is a part of the cover (Maru paragraph 26).
All other elements of this claim have already been discussed with respect to earlier rejections. No further elaboration is necessary.
	Regarding claim 11:
	All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
 
Allowable Subject Matter
Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3:
The closest prior art of record, Hong in view of Sitarski and Maru, does not teach or suggest a reference determiner configured to determine whether an absolute value of the reference delta value is equal to zero; and a reference setter configured to: maintain a previous reference signal, in response to the absolute value of the reference delta value being equal to zero; and in response to the absolute value of the reference delta value not being equal to zero, compare the absolute value of the reference delta value with a reference maximum change value, and change the reference signal according to a result of the comparing of the absolute value of the reference delta value with the reference maximum change value. These limitations in combination with the other limitations of the claim render it allowable over the prior art of record.
Regarding claim 4:
It is dependent on claim 3.
Regarding claim 5:
Hong, etc., does not teach or suggest wherein the reference signal generator is further configured to receive the detection signal, and maintain the reference signal as a previous reference signal in response to the detection signal being at a high level. These limitations in combination with the other limitations of the claim render it allowable over the prior art of record.
Regarding claim 6:
Hong, etc., does not teach or suggest wherein the signal detector comprises: a first operator configured to subtract the reference signal from the digital sensing signal to generate a first difference signal; and a first detector configured to compare the first difference signal with a first threshold value, and generate a first detection signal having a high level in response to the first difference signal being greater than the first threshold value. This is actually somewhat similar to Hong’s description of the prior art (see Fig. 10) but the prior art does not include the other elements of the claim. In Hong’s disclosure the detection is done through a different process (see Fig. 11). Therefore the combination of elements as a whole render the claim allowable over the prior art of record.
Regarding claim 7:
Hong, etc., does not teach or suggest wherein the signal detector comprises: a first signal detector configured to detect whether pressing has occurred through the touch member, based on the reference signal and the digital sensing signal; and a second signal detector configured to detect whether contact has occurred through the touch member, based on the reference signal and the digital sensing signal. Hong appears to only detect tough, not pressing vs. contact. These limitations in combination with the other limitations of the claim render it allowable over the prior art of record.
Regarding claim 8:
Again (as discussed with respect to claim 6) Hong does not disclose using threshold values in the way claimed here.
Regarding claim 9:
Again, Hong does not appear to distinguish between contact and pressing.
Regarding claims 12-18:
They contain similar language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694